Exhibit 10.27

 

 

 

 

 

[g53202he01i001.jpg]

Deferred Compensation Plan, as amended

 

 

 

 

 


--------------------------------------------------------------------------------


[g53202he03i001.jpg]
Deferred Compensation Plan

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

 

 

ARTICLE 1 Definitions

 

1

 

 

 

 

 

ARTICLE 2 Selection, Enrollment, Eligibility

 

8

 

2.1

 

Selection by Committee

 

8

 

2.2

 

Enrollment Requirements

 

8

 

2.3

 

Eligibility; Commencement of Participation

 

8

 

2.4

 

Termination of Participation and/or Deferrals

 

8

 

 

 

 

 

 

ARTICLE 3 Deferral Commitments/Company Contribution/Crediting/Taxes

 

8

 

3.1

 

Minimum Deferrals

 

8

 

3.2

 

Maximum Deferral

 

9

 

3.3

 

Election to Defer; Effect of Election Form

 

9

 

3.4

 

Withholding of Annual Deferral Amounts

 

9

 

3.5

 

Annual Company Contribution Amount

 

9

 

3.6

 

Rollover Amount

 

10

 

3.7

 

Investment of Trust Assets

 

10

 

3.8

 

Vesting

 

10

 

3.9

 

Crediting/Debiting of Account Balances

 

12

 

3.10

 

FICA and Other Taxes

 

13

 

 

 

 

 

 

ARTICLE 4 Short-Term Payout; Unforeseeable Financial Emergencies; Withdrawal
Election

 

14

 

4.1

 

Short-Term Payout

 

14

 

4.2

 

Other Benefits Take Precedence Over Short-Term

 

14

 

4.3

 

Withdrawal Payout/Suspensions for Unforeseeable Financial Emergencies

 

14

 

4.4

 

Withdrawal Election

 

14

 

 

 

 

 

 

ARTICLE 5 Retirement Benefit

 

15

 

5.1

 

Retirement Benefit

 

15

 

5.2

 

Payment of Retirement Benefit

 

15

 

5.3

 

Death Prior to Completion of Retirement Benefit

 

15

 

 

 

 

 

 

ARTICLE 6 Pre-Retirement Survivor Benefit

 

16

 

i


--------------------------------------------------------------------------------


 

 

 

 

 

 

6.1

 

Pre-Retirement Survivor Benefit

 

16

 

6.2

 

Payment of Pre-Retirement Survivor Benefit

 

16

 

 

 

 

 

 

ARTICLE 7 Termination Benefit

 

16

 

7.1

 

Termination Benefit

 

16

 

7.2

 

Payment of Termination Benefit

 

16

 

 

 

 

 

 

ARTICLE 8 Disability Waiver and Benefit

 

17

 

8.1

 

Disability Waiver

 

17

 

8.2

 

Disability; Continued Eligibility

 

17

 

 

 

 

 

 

ARTICLE 9 Beneficiary Designation

 

17

 

9.1

 

Beneficiary

 

17

 

9.2

 

Beneficiary Designation; Change

 

18

 

9.3

 

Acknowledgment

 

18

 

9.4

 

No Beneficiary Designation

 

18

 

9.5

 

Doubt as to Beneficiary

 

18

 

9.6

 

Discharge of Obligations

 

18

 

 

 

 

 

 

ARTICLE 10 Leave of Absence

 

18

 

10.1

 

Paid Leave of Absence

 

18

 

10.2

 

Unpaid Leave of Absence

 

18

 

 

 

 

 

 

ARTICLE 11 Termination, Amendment or Modification

 

19

 

11.1

 

Termination

 

19

 

11.2

 

Amendment

 

19

 

11.3

 

Plan Agreement

 

19

 

11.4

 

Effect of Payment

 

20

 

 

 

 

 

 

ARTICLE 12 Administration

 

20

 

12.1

 

Committee Duties

 

20

 

12.2

 

Administration Upon Change In Control

 

20

 

12.3

 

Agents

 

21

 

12.4

 

Binding Effect of Decisions

 

21

 

12.5

 

Indemnity of Committee

 

21

 

12.6

 

Employer Information

 

21

 

ii


--------------------------------------------------------------------------------


 

 

 

 

 

 

ARTICLE 13 Other Benefits and Agreements

 

21

 

13.1

 

Coordination with Other Benefits

 

21

 

 

 

 

 

 

ARTICLE 14 Claims Procedures

 

21

 

14.1

 

Presentation of Claim

 

21

 

14.2

 

Notification of Decision

 

22

 

14.3

 

Review of a Denied Claim

 

22

 

14.4

 

Decision on Review

 

22

 

14.5

 

Legal Action

 

23

 

 

 

 

 

 

ARTICLE 15 Trust

 

23

 

15.1

 

Establishment of the Trust

 

23

 

15.2

 

Interrelationship of the Plan and the Trust

 

23

 

15.3

 

Distributions From the Trust

 

23

 

 

 

 

 

 

ARTICLE 16 Miscellaneous

 

23

 

16.1

 

Status of Plan

 

23

 

16.2

 

Unsecured General Creditor

 

23

 

16.3

 

Employer’s Liability

 

24

 

16.4

 

Nonassignability

 

24

 

16.5

 

Not a Contract of Employment

 

24

 

16.6

 

Furnishing Information

 

24

 

16.7

 

Terms

 

24

 

16.8

 

Captions

 

24

 

16.9

 

Governing Law

 

25

 

16.10

 

Notice

 

25

 

16.11

 

Successors

 

25

 

16.12

 

Spouse’s Interest

 

25

 

16.13

 

Validity

 

25

 

16.14

 

Incompetent

 

25

 

16.15

 

Distribution in the Event of Taxation.

 

26

 

16.16

 

Insurance

 

26

 

16.17

 

Legal Fees To Enforce Rights After Change in Control

 

26

 

iii


--------------------------------------------------------------------------------


[g53202he05i001.jpg]

Deferred Compensation Plan

PENN NATIONAL GAMING, INC.

Deferred Compensation Plan, as amended

Purpose

The purpose of this Plan is to provide specified deferred compensation benefits
to a select group of management and highly compensated Employees who contribute
materially to the continued growth, development and future business success of
Penn National Gaming, Inc., a Pennsylvania corporation, and its subsidiaries and
affiliates, if any, that participate in this Plan. This Plan is unfunded for tax
purposes and for purposes of Title I of ERISA.


ARTICLE 1
DEFINITIONS

For purposes of this Plan, unless otherwise clearly apparent from the context,
the following phrases or terms have the following indicated meanings:


1.1                                 “ACCOUNT” MEANS THE ACCOUNT ESTABLISHED FOR
EACH PARTICIPANT IN THE PLAN.


1.2                                 “ACCOUNT BALANCE” MEANS, WITH RESPECT TO A
PARTICIPANT, A CREDIT ON THE RECORDS OF THE EMPLOYER EQUAL TO THE SUM OF (A) THE
DEFERRAL ACCOUNT BALANCE, (B) THE COMPANY CONTRIBUTION ACCOUNT BALANCE AND (C)
THE ROLLOVER ACCOUNT BALANCE.  THE ACCOUNT BALANCE WILL BE A BOOKKEEPING ENTRY
ONLY AND WILL BE USED SOLELY TO MEASURE AND DETERMINE THE AMOUNTS TO BE PAID TO
A PARTICIPANT, OR HIS OR HER DESIGNATED BENEFICIARY, PURSUANT TO THIS PLAN.


1.3                                 “ANNUAL BONUS” MEANS ANY COMPENSATION, IN
ADDITION TO BASE ANNUAL SALARY, RELATING TO SERVICES PERFORMED DURING ANY
CALENDAR YEAR, WHETHER OR NOT PAID IN THAT CALENDAR YEAR OR INCLUDED ON THE
FEDERAL INCOME TAX FORM W-2 FOR THAT CALENDAR YEAR, PAYABLE TO A PARTICIPANT AS
AN EMPLOYEE UNDER ANY EMPLOYER’S ANNUAL BONUS AND CASH INCENTIVE PLANS,
EXCLUDING STOCK OPTIONS, RESTRICTED STOCK OR ANY OTHER STOCK AWARDS.


1.4                                 “ANNUAL COMPANY CONTRIBUTION AMOUNT” MEANS,
FOR ANY ONE PLAN YEAR, THE AMOUNT DETERMINED IN ACCORDANCE WITH SECTION 3.5.


1.5                                 “ANNUAL DEFERRAL AMOUNT” MEANS THAT PORTION
OF A PARTICIPANT’S BASE ANNUAL SALARY AND ANNUAL BONUS THAT A PARTICIPANT ELECTS
TO DEFER, AND IS DEFERRED, IN ACCORDANCE WITH ARTICLE 3, FOR ANY ONE PLAN YEAR. 
IN THE EVENT OF A PARTICIPANT’S RETIREMENT, DISABILITY (IF DEFERRALS CEASE IN
ACCORDANCE WITH SECTION 8.1), DEATH, OR A TERMINATION OF EMPLOYMENT BEFORE THE
END OF A PLAN YEAR, THAT YEAR’S ANNUAL DEFERRAL AMOUNT WILL BE THE ACTUAL AMOUNT
WITHHELD PRIOR TO THAT EVENT.


1.6                                 “ANNUAL INSTALLMENT METHOD” MEANS ANNUAL
INSTALLMENT PAYMENTS OVER THE NUMBER OF YEARS SELECTED BY THE PARTICIPANT IN
ACCORDANCE WITH THIS PLAN, CALCULATED AS FOLLOWS:  THE ACCOUNT BALANCE OF THE
PARTICIPANT WILL BE CALCULATED AS OF THE CLOSE OF BUSINESS ON THE

1


--------------------------------------------------------------------------------



LAST BUSINESS DAY OF THE YEAR.  THE ANNUAL INSTALLMENT WILL BE CALCULATED BY
MULTIPLYING THIS BALANCE BY A FRACTION, THE NUMERATOR OF WHICH IS ONE, AND THE
DENOMINATOR OF WHICH IS THE REMAINING NUMBER OF ANNUAL PAYMENTS DUE THE
PARTICIPANT.  BY WAY OF EXAMPLE, IF THE PARTICIPANT ELECTS A 10-YEAR ANNUAL
INSTALLMENT METHOD, THE FIRST PAYMENT WILL BE 1/10 OF THE ACCOUNT BALANCE,
CALCULATED AS DESCRIBED IN THIS DEFINITION.  THE FOLLOWING YEAR, THE PAYMENT
WILL BE 1/9 OF THE ACCOUNT BALANCE, CALCULATED AS DESCRIBED IN THIS DEFINITION. 
EACH ANNUAL INSTALLMENT SHALL BE PAID ON OR AS SOON AS PRACTICABLE AFTER THE
LAST BUSINESS DAY OF THE APPLICABLE YEAR.


1.7                                 “BASE ANNUAL SALARY” MEANS THE ANNUAL CASH
COMPENSATION RELATING TO SERVICES PERFORMED DURING ANY CALENDAR YEAR, WHETHER OR
NOT PAID IN THAT CALENDAR YEAR OR INCLUDED ON THE FEDERAL INCOME TAX FORM W-2
FOR THAT CALENDAR YEAR, EXCLUDING BONUSES, COMMISSIONS, OVERTIME, FRINGE
BENEFITS, STOCK OPTIONS OR OTHER STOCK AWARDS, RELOCATION EXPENSES, INCENTIVE
PAYMENTS, NON-MONETARY AWARDS, DIRECTORS FEES AND OTHER FEES, AUTOMOBILE AND
OTHER ALLOWANCES PAID TO A PARTICIPANT FOR EMPLOYMENT SERVICES RENDERED (WHETHER
OR NOT SUCH ALLOWANCES ARE INCLUDED IN THE EMPLOYEE’S GROSS INCOME).  BASE
ANNUAL SALARY WILL BE CALCULATED BEFORE REDUCTION FOR COMPENSATION VOLUNTARILY
DEFERRED OR CONTRIBUTED BY THE PARTICIPANT PURSUANT TO ANY QUALIFIED OR
NON-QUALIFIED PLANS OF ANY EMPLOYER AND WILL BE CALCULATED TO INCLUDE AMOUNTS
NOT OTHERWISE INCLUDED IN THE PARTICIPANT’S GROSS INCOME UNDER CODE SECTIONS
125, 402(E)(3) OR, 402(H), PURSUANT TO PLANS ESTABLISHED BY ANY EMPLOYER;
PROVIDED, HOWEVER, THAT ALL SUCH AMOUNTS WILL BE INCLUDED IN COMPENSATION ONLY
TO THE EXTENT THAT, HAD THERE BEEN NO SUCH PLAN, THE AMOUNT WOULD HAVE BEEN
PAYABLE IN CASH TO THE EMPLOYEE.


1.8                                 “BENEFICIARY” MEANS, WITH RESPECT TO A
PARTICIPANT, ONE OR MORE PERSONS, TRUSTS, ESTATES OR OTHER ENTITIES, DESIGNATED
IN ACCORDANCE WITH ARTICLE 9, THAT ARE ENTITLED TO RECEIVE BENEFITS UNDER THIS
PLAN UPON THE PARTICIPANT’S DEATH.


1.9                                 “BENEFICIARY DESIGNATION FORM” MEANS THE
FORM ESTABLISHED FROM TIME TO TIME BY THE COMMITTEE THAT A PARTICIPANT
COMPLETES, SIGNS, AND RETURNS TO THE COMMITTEE TO DESIGNATE ONE OR MORE
BENEFICIARIES.


1.10                           “BOARD” MEANS THE BOARD OF DIRECTORS OF THE
COMPANY.


1.11                           “CHANGE IN CONTROL” MEANS ANY OF THE FOLLOWING
EVENTS:

(A)                                  THE ACQUISITION BY ANY INDIVIDUAL, ENTITY,
OR GROUP (WITHIN THE MEANING OF SECTION 13(D)(3) OR 14(D)(2) OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED, THE “EXCHANGE ACT”) (“ANY PERSON”) OF
BENEFICIAL OWNERSHIP (WITHIN THE MEANING OF RULE 13D-3 PROMULGATED UNDER THE
EXCHANGE ACT AS IN EFFECT FROM TIME TO TIME) OF 25% OR MORE OF EITHER (1) THE
THEN OUTSTANDING SHARES OF COMMON STOCK OF THE COMPANY OR (2) THE COMBINED
VOTING POWER OF THE THEN OUTSTANDING VOTING SECURITIES OF THE COMPANY ENTITLED
TO VOTE GENERALLY IN THE ELECTION OF DIRECTORS; PROVIDED, HOWEVER, THAT THE
FOLLOWING ACQUISITIONS WILL NOT CONSTITUTE AN

2


--------------------------------------------------------------------------------


ACQUISITION OF CONTROL: (A) ANY ACQUISITION DIRECTLY FROM THE COMPANY (EXCLUDING
AN ACQUISITION BY VIRTUE OF THE EXERCISE OF A CONVERSION PRIVILEGE); (B) ANY
ACQUISITION BY THE COMPANY; (C) ANY ACQUISITION BY ANY EMPLOYEE BENEFIT PLAN (OR
RELATED TRUST) SPONSORED OR MAINTAINED BY THE COMPANY OR ANY RELATED EMPLOYER;
(D) ANY ACQUISITION BY ANY CORPORATION PURSUANT TO A REORGANIZATION, MERGER, OR
CONSOLIDATED, IF, FOLLOWING THAT REORGANIZATION, MERGER, OR CONSOLIDATION, THE
CONDITIONS DESCRIBED IN CLAUSES (1), (2), AND (3) OF PARAGRAPH (C) OF THIS
SUBSECTION (1.11) ARE SATISFIED.

(B)                                 INDIVIDUALS WHO, AS OF THE EFFECTIVE DATE,
CONSTITUTE THE BOARD OF DIRECTORS OF THE COMPANY (THE “INCUMBENT BOARD”) CEASE
FOR ANY REASON TO CONSTITUTE AT LEAST A MAJORITY OF THE BOARD OF THE DIRECTORS;
PROVIDED, HOWEVER, THAT ANY INDIVIDUAL BECOMING A DIRECTOR SUBSEQUENT TO THE
EFFECTIVE DATE WHOSE ELECTION OR NOMINATION FOR ELECTION BY THE COMPANY’S
SHAREHOLDERS, WITH APPROVAL BY A VOTE OF AT LEAST A MAJORITY OF THE DIRECTORS
THEN COMPRISING THE INCUMBENT BOARD, WILL BE CONSIDERED AS THOUGH THE INDIVIDUAL
WERE A MEMBER OF THE INCUMBENT BOARD, BUT EXCLUDING, FOR THIS PURPOSE, ANY SUCH
INDIVIDUAL WHOSE INITIAL ASSUMPTION OF OFFICE OCCURS AS A RESULT OF EITHER AN
ACTUAL OR THREATENED ELECTION CONTEST (AS SUCH TERMS ARE USED IN RULE 14A-11 OF
REGULATION 14A PROMULGATED UNDER THE EXCHANGE ACT) OR OTHER ACTUAL OR THREATENED
SOLICITATION OF PROXIES OR CONSENTS BY OR ON BEHALF OF A PERSON OTHER THAN THE
BOARD.

(C)                                  APPROVAL BY THE SHAREHOLDERS OF THE COMPANY
OF A REORGANIZATION, MERGER, OR CONSOLIDATION, IN EACH CASE, UNLESS FOLLOWING
THAT REORGANIZATION, MERGER, OR CONSOLIDATION, (1) MORE THAN 60% OF,
RESPECTIVELY, THE THEN OUTSTANDING SHARES OF COMMON STOCK OF THE CORPORATION
RESULTING FROM THAT REORGANIZATION, MERGER, OR CONSOLIDATION AND THE COMBINED
VOTING POWER OF THE THEN OUTSTANDING VOTING SECURITIES OF THAT CORPORATION
ENTITLED TO VOTE GENERALLY IN THE ELECTION OF DIRECTORS IS THEN BENEFICIALLY
OWNED, DIRECTLY OR INDIRECTLY, BY ALL OR SUBSTANTIALLY ALL OF THE INDIVIDUALS
AND ENTITIES WHO WERE THEN BENEFICIARY OWNERS, RESPECTIVELY, OF THE OUTSTANDING
COMPANY COMMON STOCK AND OUTSTANDING COMPANY VOTING SECURITIES IMMEDIATELY PRIOR
TO THAT REORGANIZATION, MERGER, OR CONSOLIDATION IN SUBSTANTIALLY THE SAME
PROPORTIONS AS THEIR OWNERSHIP, IMMEDIATELY PRIOR TO THAT REORGANIZATION,
MERGER, CONSOLIDATION OF THE OUTSTANDING COMPANY STOCK AND OUTSTANDING COMPANY
VOTING SECURITIES, AS THE CASE MAY BE; (2) NO PERSON (EXCLUDING THE COMPANY, ANY
EMPLOYEE BENEFIT PLAN OR RELATED TRUST OF THE COMPANY, OR THE CORPORATION
RESULTING FROM THE REORGANIZATION, MERGER, OR CONSOLIDATION, IN ANY PERSON
BENEFICIALLY OWNING, IMMEDIATELY PRIOR TO SUCH REORGANIZATION, MERGER, OR
CONSOLIDATION, DIRECTLY OR INDIRECTLY, TWENTY-FIVE PERCENT (25%) OR MORE OF THE
OUTSTANDING COMPANY’S COMMON STOCK OR COMPANY VOTING SECURITIES, AS THE CASE MAY
BE) BENEFICIALLY OWNED, DIRECTLY OR INDIRECTLY, TWENTY-FIVE PERCENT (25%) OR
MORE OF, RESPECTIVELY, THE THEN OUTSTANDING SHARES OF COMMON STOCK OF THE
CORPORATION RESULTING FROM THAT REORGANIZATION, MERGER, OR CONSOLIDATION, OR THE
COMBINED VOTING POWER OF THE THEN OUTSTANDING VOTING SECURITIES OF THAT

3


--------------------------------------------------------------------------------


CORPORATION ENTITLED TO VOTE GENERALLY IN THE ELECTION OF DIRECTORS; AND (3) AT
LEAST A MAJORITY OF THE MEMBERS OF THE BOARD OF DIRECTORS OF THE CORPORATION
RESULTING FROM THE REORGANIZATION, MERGER, OR CONSOLIDATION WERE MEMBERS OF THE
INCUMBENT BOARD AT THE TIME OF THE EXECUTION OF THE INITIAL AGREEMENT PROVIDING
FOR THE REORGANIZATION, MERGER, OR CONSOLIDATION.

(D)                                 APPROVAL BY THE SHAREHOLDERS OF THE COMPANY
OF (1) A COMPLETE LIQUIDATION OR DISSOLUTION OF THE COMPANY OR (2) THE SALE OR
OTHER DISPOSITION OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF THE COMPANY,
OTHER THAN TO A CORPORATION WITH RESPECT TO WHICH FOLLOWING SUCH SALE OR OTHER
DISPOSITION (A) MORE THAN 60% OF, RESPECTIVELY, THEN OUTSTANDING SHARES OF
COMMON STOCK OF THE CORPORATION AND THE COMBINED VOTING POWER OF THE THEN
OUTSTANDING VOTING SECURITIES OF SUCH CORPORATION ENTITLED TO VOTE GENERALLY IN
THE ELECTION OF DIRECTORS IS THEN BENEFICIALLY OWNED, DIRECTLY OR INDIRECTLY, BY
ALL OR SUBSTANTIALLY ALL OF THE INDIVIDUALS AND ENTITLES WHO WERE THE BENEFICIAL
OWNERS, RESPECTIVELY OF THE OUTSTANDING COMPANY COMMON STOCK AND OUTSTANDING
COMPANY VOTING SECURITIES IMMEDIATELY PRIOR TO THE SALE OR OTHER DISPOSITION IN
SUBSTANTIALLY THE SAME PROPORTION AS THEIR OWNERSHIP, IMMEDIATELY PRIOR TO THE
SALE OR OTHER DISPOSITION, OF THE OUTSTANDING COMPANY COMMON STOCK AND
OUTSTANDING COMPANY VOTING SECURITIES, AS THE CASE MAY BE; (B) NO PERSON
(EXCLUDING THE COMPANY AND ANY EMPLOYEE BENEFIT PLAN OR RELATED TRUST OF THE
COMPANY OR THE CORPORATION AND ANY PERSON BENEFICIALLY OWNING, IMMEDIATELY PRIOR
TO THE SALE OR OTHER DISPOSITION, DIRECTLY OR INDIRECTLY, 25% OR MORE OF THE
OUTSTANDING COMPANY COMMON STOCK OR OUTSTANDING COMPANY VOTING SECURITIES, AS
THE CASE MAY BE) BENEFICIALLY OWNS, DIRECTLY OR INDIRECTLY, 25% OR MORE OF,
RESPECTIVELY, THE THEN OUTSTANDING SHARES OF COMMON STOCK OF THE CORPORATION AND
THE COMBINED VOTING POWER OF THE THEN OUTSTANDING VOTING SECURITIES OF THE
CORPORATION ENTITLED TO VOTE GENERALLY IN THE ELECTION OF DIRECTORS; AND (C) AT
LEAST A MAJORITY OF THE MEMBERS OF THE BOARD OF DIRECTORS OF THE CORPORATION
WERE MEMBERS OF THE INCUMBENT BOARD AT THE TIME OF THE EXECUTION OF THE INITIAL
AGREEMENT OR ACTION OF THE BOARD PROVIDING FOR SUCH SALE OR OTHER DISPOSITION OF
THE ASSETS OF THE COMPANY.


1.12                           “CLAIMANT” HAS THE MEANING SET FORTH IN SECTION
14.1.


1.13                           “CODE” MEANS THE INTERNAL REVENUE CODE OF 1986,
AS AMENDED FROM TIME TO TIME.


1.14                           “COMMITTEE” MEANS THE COMMITTEE DESCRIBED IN
ARTICLE 12.


1.15                           “COMPANY” MEANS PENN NATIONAL GAMING, INC., A
PENNSYLVANIA CORPORATION, AND ANY SUCCESSOR TO ALL OR SUBSTANTIALLY ALL OF THE
COMPANY’S ASSETS OR BUSINESS.


1.16                           “COMPANY CONTRIBUTION ACCOUNT” MEANS (A) THE SUM
OF THE PARTICIPANT’S ANNUAL COMPANY CONTRIBUTION AMOUNTS, PLUS (B) AMOUNTS
CREDITED IN ACCORDANCE WITH ALL THE APPLICABLE CREDITING PROVISIONS OF THIS PLAN
THAT RELATE TO THE PARTICIPANT’S COMPANY

4


--------------------------------------------------------------------------------



CONTRIBUTION ACCOUNT, LESS (C) ALL DISTRIBUTIONS MADE TO THE PARTICIPANT OR HIS
OR HER BENEFICIARY PURSUANT TO THIS PLAN THAT RELATE TO THE PARTICIPANT’S
COMPANY CONTRIBUTION ACCOUNT.


1.17                           “COMPENSATION” MEANS ALL CASH REMUNERATION PAID
TO THE EMPLOYEE BY THE COMPANY WHICH IS REQUIRED TO BE REPORTED AS COMPENSATION
ON THE EMPLOYEE’S FORM W-2 AND SHALL ALSO INCLUDE COMPENSATION WHICH IS NOT
CURRENTLY INCLUDIBLE IN GROSS INCOME BY REASON OF THE APPLICATION OF CODE
SECTIONS 125, 402(E)(3) AND 402(H)(1)(B); PROVIDED, HOWEVER, THAT COMPENSATION
SHALL NOT INCLUDE ANY INCOME RECOGNIZED AS A RESULT OF AN EMPLOYEE EXERCISING A
NONQUALIFIED STOCK OPTION.


1.18                           “DEDUCTION LIMITATION” MEANS THE FOLLOWING
DESCRIBED LIMITATION ON A BENEFIT THAT MAY OTHERWISE BE DISTRIBUTABLE PURSUANT
TO THE PROVISIONS OF THIS PLAN.  EXCEPT AS OTHERWISE PROVIDED HEREIN, THIS
LIMITATION WILL BE APPLIED TO ALL DISTRIBUTIONS THAT ARE “SUBJECT TO THE
DEDUCTION LIMITATION” UNDER THIS PLAN.  IF AN EMPLOYER DETERMINES IN GOOD FAITH
PRIOR TO A CHANGE IN CONTROL THAT THERE IS A REASONABLE LIKELIHOOD THAT ANY
COMPENSATION PAID TO A PARTICIPANT FOR A TAXABLE YEAR OF THE EMPLOYER WOULD NOT
BE DEDUCTIBLE BY THE EMPLOYER SOLELY BY REASON OF THE LIMITATION UNDER CODE
SECTION 162(M), THEN TO THE EXTENT DEEMED NECESSARY BY THE EMPLOYER TO ENSURE
THAT THE ENTIRE AMOUNT OF ANY DISTRIBUTION TO THE PARTICIPANT PURSUANT TO THIS
PLAN PRIOR TO THE CHANGE IN CONTROL IS DEDUCTIBLE, THE EMPLOYER MAY DEFER ALL OR
ANY PORTION OF A DISTRIBUTION UNDER THIS PLAN.  ANY AMOUNTS DEFERRED PURSUANT TO
THIS LIMITATION WILL CONTINUE TO BE CREDITED/DEBITED WITH ADDITIONAL AMOUNTS IN
ACCORDANCE WITH SECTION 3.9 EVEN IF THE AMOUNT IS BEING PAID OUT IN
INSTALLMENTS.  THE AMOUNTS SO DEFERRED AND AMOUNTS CREDITED THEREON SHALL BE
DISTRIBUTED TO THE PARTICIPANT OR HIS OR HER BENEFICIARY (IN THE EVENT OF THE
PARTICIPANT’S DEATH) AT THE EARLIEST POSSIBLE DATE, AS DETERMINED BY THE
EMPLOYER IN GOOD FAITH, ON WHICH THE DEDUCIBILITY OF COMPENSATION PAID OR
PAYABLE TO THE PARTICIPANT FOR THE TAXABLE YEAR OF THE EMPLOYER DURING WHICH THE
DISTRIBUTION IS MADE WILL NOT BE LIMITED BY SECTION 162(M), OR IF EARLIER, THE
EFFECTIVE DATE OF A CHANGE IN CONTROL.  NOTWITHSTANDING ANYTHING TO THE CONTRARY
IN THIS PLAN, THE DEDUCTION LIMITATION WILL NOT APPLY TO ANY DISTRIBUTIONS MADE
AFTER A CHANGE IN CONTROL.


1.19                           “DEFERRAL ACCOUNT” MEANS (A) THE SUM OF ALL OF A
PARTICIPANT’S ANNUAL DEFERRAL AMOUNTS, PLUS (B) AMOUNTS CREDITED IN ACCORDANCE
WITH ALL THE APPLICABLE CREDITING PROVISIONS OF THIS PLAN THAT RELATE TO THE
PARTICIPANT’S DEFERRAL ACCOUNT, LESS (C) ALL DISTRIBUTIONS MADE TO THE
PARTICIPANT OR HIS OR HER BENEFICIARY PURSUANT TO THIS PLAN THAT RELATE TO HIS
OR HER DEFERRAL ACCOUNT.


1.20                           “DISABILITY” MEANS A DISABILITY WITHIN THE
MEANING OF THE LONG-TERM DISABILITY INSURANCE PROGRAM MAINTAINED BY THE
PARTICIPANT’S EMPLOYER. DETERMINATIONS RELATING TO THE EXISTENCE OF A DISABILITY
SHALL BE MADE BY THE COMMITTEE, IN ITS SOLE DISCRETION.


1.21                           “DISABILITY BENEFIT” MEANS THE BENEFIT DESCRIBED
IN ARTICLE 8.

5


--------------------------------------------------------------------------------



1.22                           “EFFECTIVE DATE” MEANS MARCH 1, 2001.


1.23                           “ELECTION FORM” MEANS THE FORM ESTABLISHED FROM
TIME TO TIME BY THE COMMITTEE THAT A PARTICIPANT COMPLETES, SIGNS, AND RETURNS
TO THE COMMITTEE TO MAKE AN ELECTION UNDER THE PLAN.


1.24                           “EMPLOYEE” MEANS A PERSON WHO IS AN EMPLOYEE OF
ANY EMPLOYER.


1.25                           “EMPLOYER(S)” MEANS THE COMPANY AND ANY OF ITS
SUBSIDIARIES OR AFFILIATES (NOW IN EXISTENCE OR SUBSEQUENTLY FORMED OR ACQUIRED)
THAT HAVE BEEN SELECTED BY THE BOARD TO PARTICIPATE IN THE PLAN AND THAT HAVE
ADOPTED THE PLAN AS A PARTICIPATING EMPLOYER.  A LIST OF THE EMPLOYERS IS SET
FORTH IN APPENDIX A HERETO.


1.26                           “ERISA” MEANS THE EMPLOYEE RETIREMENT INCOME
SECURITY ACT OF 1974, AS AMENDED FROM TIME TO TIME.


1.27                           “MEASUREMENT FUND” MEANS THOSE CERTAIN MUTUAL
FUNDS SELECTED BY THE COMMITTEE FOR THE PURPOSE OF DETERMINING THE VALUE OF A
PARTICIPANT’S ACCOUNT BALANCE.


1.28                           “PARTICIPANT” MEANS ANY EMPLOYEE (A) WHO IS
SELECTED TO PARTICIPATE IN THE PLAN; (B) WHO ELECTS TO PARTICIPATE IN THE PLAN;
(C) WHO SIGNS A PLAN AGREEMENT, AN ELECTION FORM, AND A BENEFICIARY DESIGNATION
FORM; (D) WHOSE SIGNED PLAN AGREEMENT, ELECTION FORM AND BENEFICIARY DESIGNATION
FORM ARE ACCEPTED BY THE COMMITTEE; (E) WHO COMMENCES PARTICIPATION IN THE PLAN;
AND (F) WHOSE PLAN AGREEMENT HAS NOT TERMINATED.


1.29                           “PLAN” MEANS THE PENN NATIONAL GAMING, INC.
DEFERRED COMPENSATION PLAN, AS EVIDENCED BY THIS INSTRUMENT AND BY EACH PLAN
AGREEMENT, AS THEY MAY BE AMENDED FROM TIME TO TIME.


1.30                           “PLAN AGREEMENT” MEANS A WRITTEN AGREEMENT, AS
AMENDED FROM TIME TO TIME, THAT IS ENTERED INTO BY AND BETWEEN AN EMPLOYER AND A
PARTICIPANT.  EACH PLAN AGREEMENT EXECUTED BY A PARTICIPANT AND THE
PARTICIPANT’S EMPLOYER WILL PROVIDE FOR THE ENTIRE BENEFIT TO WHICH THE
PARTICIPANT IS ENTITLED UNDER THE PLAN.  IF THERE IS MORE THAN ONE PLAN
AGREEMENT, THE PLAN AGREEMENT BEARING THE LATEST DATE OF ACCEPTANCE BY THE
EMPLOYER WILL SUPERSEDE ALL PREVIOUS PLAN AGREEMENTS IN THEIR ENTIRETY AND WILL
GOVERN THE PARTICIPANT’S ENTITLEMENT TO BENEFITS UNDER THE PLAN.  THE TERMS OF
ANY PLAN AGREEMENT MAY BE DIFFERENT FOR ANY PARTICIPANT, AND ANY PLAN AGREEMENT
MAY PROVIDE ADDITIONAL BENEFITS NOT SET FORTH IN THE PLAN OR LIMIT THE BENEFITS
OTHERWISE PROVIDED UNDER THE PLAN; PROVIDED, HOWEVER, THAT ANY SUCH ADDITIONAL
BENEFITS OR BENEFIT LIMITATIONS MUST BE AGREED TO BY BOTH THE EMPLOYER AND THE
PARTICIPANT.


1.31                           “PLAN YEAR” MEANS, EXCEPT AS PROVIDED IN SECTION
1.45, THE CALENDAR YEAR.


1.32                           “PRE-RETIREMENT SURVIVOR BENEFIT” MEANS THE
BENEFIT SET DESCRIBED IN ARTICLE 6.

6


--------------------------------------------------------------------------------



1.33                           “RETIREMENT”, “RETIRE(S)” OR “RETIRED” MEANS,
WITH RESPECT TO AN EMPLOYEE, TERMINATION OF EMPLOYMENT FROM ALL EMPLOYERS FOR
ANY REASON OTHER THAN A LEAVE OF ABSENCE, DEATH, OR DISABILITY ON OR AFTER THE
ATTAINMENT OF AGE SIXTY-FIVE (65).


1.34                           “RETIREMENT BENEFIT” MEANS THE BENEFIT IN ARTICLE
5.


1.35                           “ROLLOVER ACCOUNT” MEANS (A) THE SUM OF A
PARTICIPANT’S ROLLOVER AMOUNT, PLUS (B) AMOUNTS CREDITED IN ACCORDANCE WITH ALL
THE APPLICABLE CREDITING PROVISIONS OF THIS PLAN THAT RELATE TO THE
PARTICIPANT’S ROLLOVER ACCOUNT, LESS (C) ALL DISTRIBUTIONS MADE TO THE
PARTICIPANT OR HIS OR HER BENEFICIARY PURSUANT TO THIS PLAN THAT RELATE TO THE
PARTICIPANT’S ROLLOVER ACCOUNT.


1.36                           “ROLLOVER AMOUNT” MEANS THE AMOUNT DESCRIBED IN
SECTION 3.6.


1.37                           “SHORT-TERM PAYOUT” MEANS A PAYOUT DESCRIBED IN
SECTION 4.1.


1.38                           “STOCK” MEANS COMPANY COMMON STOCK OR ANY OTHER
EQUITY SECURITIES OF THE COMPANY DESIGNATED BY THE COMMITTEE.


1.39                           “TERMINATION BENEFIT” MEANS THE BENEFIT DESCRIBED
IN ARTICLE 7.


1.40                           “TERMINATION OF EMPLOYMENT” MEANS A TERMINATION
OF EMPLOYMENT WITH ALL EMPLOYERS, VOLUNTARILY OR INVOLUNTARILY, FOR ANY REASON
OTHER THAN RETIREMENT, DISABILITY, DEATH, OR AN AUTHORIZED LEAVE OF ABSENCE.


1.41                           “TRUST” MEANS ONE OR MORE TRUSTS ESTABLISHED
PURSUANT TO THE TRUST AGREEMENT.


1.42                           “TRUST AGREEMENT” MEANS THE TRUST AGREEMENT
BETWEEN THE TRUSTEE AND THE COMPANY, AS AMENDED FROM TIME TO TIME.


1.43                           “TRUSTEE” MEANS THE TRUSTEE OF THE TRUST AND ANY
SUCCESSOR TRUSTEE.


1.44                           “UNFORESEEABLE FINANCIAL EMERGENCY” MEANS AN
UNANTICIPATED EMERGENCY THAT IS CAUSED BY AN EVENT BEYOND A PARTICIPANT’S
CONTROL THAT WOULD RESULT IN SEVERE FINANCIAL HARDSHIP TO THE PARTICIPANT
RESULTING FROM (A) A SUDDEN AND UNEXPECTED ILLNESS OR ACCIDENT OF THE
PARTICIPANT OR A DEPENDENT OF THE PARTICIPANT, (B) A LOSS OF THE PARTICIPANT’S
PROPERTY DUE TO CASUALTY, OR (C) SUCH OTHER EXTRAORDINARY AND UNFORESEEABLE
CIRCUMSTANCES ARISING AS A RESULT OF EVENTS BEYOND THE PARTICIPANT’S CONTROL,
ALL AS DETERMINED IN THE SOLE DISCRETION OF THE COMMITTEE.


1.45                           “YEAR OF SERVICE” MEANS A YEAR OF SERVICE AS
DETERMINED PURSUANT TO THE TERMS OF THE PENN NATIONAL GAMING, INC. 401(K) PLAN;
PROVIDED, HOWEVER, THAT THE TERM “PLAN YEAR” AS UTILIZED THEREIN SHALL MEAN THE
12-MONTH PERIOD COMMENCING ON NOVEMBER 1 AND ENDING ON OCTOBER 31.

7


--------------------------------------------------------------------------------



ARTICLE 2
SELECTION, ENROLLMENT, ELIGIBILITY

2.1                                 Selection by Committee.  Participation in
the Plan will be limited to a select group of management and highly compensated
Employees of the Employers, as determined by the Committee, in its sole
discretion.

2.2                                 Enrollment Requirements.  As a condition of
participation, each selected Employee will complete, execute, and return to the
Committee a Plan Agreement, an Election Form and a Beneficiary Designation Form,
all within 30 days after he or she is selected to participate in the Plan.  In
addition, the Committee will establish from time to time such other enrollment
requirements as it determines, in its sole discretion, are necessary.

2.3                                 Eligibility; Commencement of Participation. 
Provided that an Employee selected to participate in the Plan has met all
enrollment requirements set forth in this Plan and required by the Committee,
including returning all required documents to the Committee within the specified
time period, that Employee will commence participation in the Plan on the first
day of the month following the month in which the Employee completes all
enrollment requirements.  If an Employee fails to meet all such requirements
within the period required, in accordance with Section 2.2, that Employee will
not be eligible to participate in the Plan until the first day of the Plan Year
following the delivery to and acceptance by the Committee of the required
documents.

2.4                                 Termination of Participation and/or
Deferrals.  If the Committee determines in good faith that a Participant no
longer qualifies as a member of a select group of management or highly
compensated employees, as membership in that group is determined in accordance
with Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA, the Committee will have
the right, in its sole discretion, to (a) terminate any deferral election the
Participant has made for the remainder of the Plan Year in which the
Participant’s membership status changes, (b) prevent the Participant from making
future deferral elections, and (c) distribute the Participant’s vested Account
Balance to the Participant.


ARTICLE 3
DEFERRAL COMMITMENTS/COMPANY CONTRIBUTION/CREDITING/TAXES


3.1                                 MINIMUM DEFERRALS.

(A)                                  BASE ANNUAL SALARY AND ANNUAL BONUS.  FOR
EACH PLAN YEAR, A PARTICIPANT MAY ELECT TO DEFER, AS HIS OR HER ANNUAL DEFERRAL
AMOUNT, A PERCENTAGE OF BASE ANNUAL SALARY AND/OR ANNUAL BONUS; PROVIDED,
HOWEVER, THAT A PARTICIPANT MUST ELECT TO DEFER A SUM OF BASE ANNUAL SALARY
AND/OR ANNUAL BONUS OF AT LEAST $3,000.

If an election is made for less than stated minimum amounts, or if no election
is made, the amount deferred will be zero.

8


--------------------------------------------------------------------------------


(B)                                 SHORT PLAN YEAR.  NOTWITHSTANDING THE
FOREGOING, IF A PARTICIPANT FIRST BECOMES A PARTICIPANT AFTER THE FIRST DAY OF A
PLAN YEAR, OR IN THE CASE OF THE FIRST PLAN YEAR OF THE PLAN ITSELF, THE MINIMUM
DEFERRAL SHALL BE AN AMOUNT EQUAL TO THE MINIMUM SET FORTH ABOVE, MULTIPLIED BY
A FRACTION, THE NUMERATOR OF WHICH IS THE NUMBER OF COMPLETE MONTHS REMAINING IN
THE PLAN YEAR AND THE DENOMINATOR OF WHICH IS 12.


3.2                                 MAXIMUM DEFERRAL.

For each Plan Year, a Participant may elect to defer, as his or her Annual
Deferral Amount up to 90% of his Base Annual Salary and/or Annual Bonus. 
Notwithstanding the foregoing, if a Participant first becomes a Participant
after the first day of a Plan Year, the maximum Annual Deferral Amount will be
limited to the amount of Compensation not yet earned by the Participant as of
the date the Participant submits a Plan Agreement and Election Form to the
Committee for acceptance.


3.3                                 ELECTION TO DEFER; EFFECT OF ELECTION FORM.

(A)                                  FIRST PLAN YEAR.  IN CONNECTION WITH A
PARTICIPANT’S COMMENCEMENT OF PARTICIPATION IN THE PLAN, THE PARTICIPANT WILL
MAKE AN IRREVOCABLE DEFERRAL ELECTION FOR THE PLAN YEAR IN WHICH THE PARTICIPANT
COMMENCES PARTICIPATION IN THE PLAN, ALONG WITH SUCH OTHER ELECTIONS AS THE
COMMITTEE DEEMS NECESSARY OR DESIRABLE UNDER THE PLAN.  FOR THESE ELECTIONS TO
BE VALID, THE ELECTION FORM MUST BE COMPLETED AND SIGNED BY THE PARTICIPANT,
TIMELY DELIVERED TO THE COMMITTEE (IN ACCORDANCE WITH SECTION 2.2 ABOVE), AND
ACCEPTED BY THE COMMITTEE.

(B)                                 SUBSEQUENT PLAN YEARS.  FOR EACH SUCCEEDING
PLAN YEAR, A PARTICIPANT MAY MAKE AN IRREVOCABLE DEFERRAL ELECTION FOR THAT PLAN
YEAR, AND SUCH OTHER ELECTIONS AS THE COMMITTEE DEEMS NECESSARY OR DESIRABLE
UNDER THE PLAN, BY TIMELY DELIVERING TO THE COMMITTEE, IN ACCORDANCE WITH ITS
RULES AND PROCEDURES, BEFORE THE END OF THE PLAN YEAR PRECEDING THE PLAN YEAR
FOR WHICH THE ELECTION IS MADE, A NEW ELECTION FORM.  IF THE PARTICIPANT DOES
NOT TIMELY DELIVER AN ELECTION FORM FOR A PLAN YEAR, THE PARTICIPANT’S ANNUAL
DEFERRAL AMOUNT WILL BE ZERO FOR THAT PLAN YEAR.

3.4                                 Withholding of Annual Deferral Amounts.  For
each Plan Year, the Base Annual Salary portion of the Annual Deferral Amount
will be withheld from each regularly scheduled Base Annual Salary payroll in
equal amounts, as adjusted from time to time for increases and decreases in Base
Annual Salary.  The Annual Bonus portion of the Annual Deferral Amount will be
withheld at the time the Annual Bonus is or otherwise would be paid to the
Participant, whether or not this occurs during the Plan Year itself.

3.5                                 Annual Company Contribution Amount.  During
the period commencing on March 1, 2001 and ending on June 30, 2001, the Company
shall credit to the Account of each Participant an amount equal to 50% of the
Participant’s Annual Deferral Amount up to a maximum amount equal to 6% of the
Annual Deferral Amount up to a maximum annual credit of 3%.  During the period

9


--------------------------------------------------------------------------------


commencing on July 1, 2001 and ending on December 31, 2001 and for each Plan
Year thereafter, the Company shall credit to the Account of each Participant an
amount equal to 50% of the Participant’s first 10% Annual Deferral Amount up to
a maximum annual credit of 5%.  For each Plan Year, the Company, in its sole
discretion, may, but is not required to, credit any amount it desires to any
Participant’s Company Contribution Account under this Plan.  The amount so
credited to a Participant may be smaller or larger than the amount credited to
any other Participant, and the amount credited to any Participant for a Plan
Year may be zero, even though one or more other Participants receive an Annual
Company Contribution Amount for that Plan Year.  All discretionary contributions
to a Participant’s Company Contribution Account shall be subject to the approval
of the Board.

3.6                                 Rollover Amount.  Upon the effective date of
his participation in the Plan, a Participant may elect to have his account
balance or accrued benefit in any other nonqualified deferred compensation or
nonqualified retirement plan maintained by an Employer transferred to this Plan
and credited to his Account hereunder.

3.7                                 Investment of Trust Assets.  The Trustee of
the Trust will be authorized, upon written instructions received from the
Committee or an investment manager appointed by the Committee, to invest and
reinvest the assets of the Trust in accordance with the Trust Agreement,
including the disposition of Stock and reinvestment of the proceeds in one or
more investment vehicles designated by the Committee.


3.8                                 VESTING.

(A)                                  A PARTICIPANT WILL BE 100% VESTED AT ALL
TIMES IN HIS OR HER DEFERRAL ACCOUNT.

(B)                                 EXCEPT AS OTHERWISE PROVIDED HEREIN, A
PARTICIPANT WILL BECOME VESTED IN HIS OR HER COMPANY CONTRIBUTION ACCOUNT IN
ACCORDANCE WITH THE FOLLOWING SCHEDULE:

Years of Service on Date of
Termination of Employment

 

Vested Percentage of Company
Contribution Account

Less than 1 year

 

0%

1 year

 

20%

2 years

 

40%

3 years

 

60%

4 years

 

80%

5 years

 

100%

 

(C)                                  NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN THIS SECTION 3.8, IN THE EVENT OF A PARTICIPANT’S DEATH OR
RETIREMENT, OR IN THE EVENT OF A CHANGE IN CONTROL, A PARTICIPANT’S COMPANY
CONTRIBUTION ACCOUNT WILL IMMEDIATELY BECOME 100% VESTED (IF IT IS NOT ALREADY
100% VESTED IN ACCORDANCE WITH THE ABOVE VESTING SCHEDULE).

10


--------------------------------------------------------------------------------


(D)                                 NOTWITHSTANDING SUBSECTION (C), THE VESTING
SCHEDULE FOR A PARTICIPANT’S COMPANY CONTRIBUTION ACCOUNT WILL NOT BE
ACCELERATED TO THE EXTENT THAT THE COMMITTEE DETERMINES THAT ACCELERATION WOULD
CAUSE THE DEDUCTION LIMITATIONS OF CODE SECTION 280G TO BECOME EFFECTIVE.  IN
THE EVENT THAT ALL OF A PARTICIPANT’S COMPANY CONTRIBUTION ACCOUNT IS NOT VESTED
PURSUANT TO SUCH A DETERMINATION, THE PARTICIPANT MAY REQUEST INDEPENDENT
VERIFICATION OF THE COMMITTEE’S CALCULATIONS WITH RESPECT TO THE APPLICATION OF
CODE SECTION 280G.  IN THAT CASE, THE COMMITTEE MUST PROVIDE TO THE PARTICIPANT
WITHIN 30 BUSINESS DAYS OF RECEIPT SUCH A REQUEST AN OPINION FROM A NATIONALLY
RECOGNIZED ACCOUNTING FIRM SELECTED BY THE PARTICIPANT (THE “ACCOUNTING FIRM”). 
THE OPINION WILL STATE THE ACCOUNTING FIRM’S OPINION THAT ANY LIMITATION IN THE
VESTED PERCENTAGE UNDER THIS PLAN IS NECESSARY TO AVOID THE LIMITS OF CODE
SECTION 280G AND CONTAIN SUPPORTING CALCULATIONS.  THE COMPANY WILL PAY THE COST
OF OBTAINING THE OPINION.  IF THE VESTING SCHEDULE FOR A PARTICIPANT’S COMPANY
CONTRIBUTION ACCOUNT IS NOT ACCELERATED DUE TO THE APPLICATION OF THIS SECTION
3.8(D) AND THE PARTICIPANT’S EMPLOYMENT WITH THE EMPLOYER IS INVOLUNTARILY
TERMINATED SUBSEQUENT TO THE CHANGE IN CONTROL THAT WOULD HAVE RESULTED IN THE
ACCELERATION OF THE VESTING SCHEDULE BUT FOR THE APPLICATION OF THIS SECTION
3.8(D), THE PARTICIPANT’S COMPANY CONTRIBUTION ACCOUNT WILL IMMEDIATELY BECOME
100% VESTED (IF IT IS NOT ALREADY 100% VESTED IN ACCORDANCE WITH THE VESTING
SCHEDULE SET FORTH IN SECTION 3.8(B)).

(E)                                  NOTWITHSTANDING ANYTHING TO THE CONTRARY
HEREIN, NO PARTICIPANT WILL BE ELIGIBLE TO RECEIVE BENEFITS UNDER THE PLAN THAT
ARE CREDITED TO HIS OR HER COMPANY CONTRIBUTION ACCOUNT IF HE OR SHE VIOLATES
THE TERMS AND CONDITIONS OF ANY AGREEMENT OR COMPANY POLICY RELATING TO MATTERS
OF CONFIDENTIALITY OR TRADE SECRETS OF THE COMPANY, COMPETITION WITH THE
COMPANY, SOLICITATION OF EMPLOYEES OR CUSTOMERS OF THE COMPANY, OR ENGAGES IN
EMBEZZLEMENT, THEFT, FRAUD OR ANY FELONY OR ANY OTHER ACT THAT IS MATERIALLY
INJURIOUS TO THE COMPANY.  THE DETERMINATION AS TO WHETHER A PARTICIPANT HAS
ENGAGED IN ANY SUCH IMPERMISSIBLE ACTIVITY SHALL BE MADE BY THE COMMITTEE, IN
ITS SOLE DISCRETION.

(F)                                    IN THE EVENT THAT ANY PORTION OF A
PARTICIPANT’S ACCOUNT IS FORFEITED BY REASON OF IT NOT BEING FULLY VESTED OR AS
A RESULT OF A DIVESTITURE PURSUANT TO SECTION 3.8(E), ANY SUCH FORFEITURE SHALL
REMAIN THE PROPERTY OF THE COMPANY.  THE COMMITTEE MAY, HOWEVER, IN ITS SOLE
DISCRETION, ELECT TO ALLOCATE ALL OR A PORTION OF ANY SUCH FORFEITURE TO THE
ACCOUNTS OF ANY OTHER PARTICIPANTS IN THE PLAN IN SUCH MANNER AND AT SUCH TIME
AS THE COMMITTEE MAY DETERMINE.

(G)                                 IN THE EVENT OF A PARTICIPANT’S DISABILITY
OR INVOLUNTARY TERMINATION OF EMPLOYMENT (EXCEPT AS IS DESCRIBED IN SECTION
3.8(D)), THE COMMITTEE MAY, IN ITS SOLE DISCRETION, ACCELERATE THE VESTING
SCHEDULE FOR A PARTICIPANT’S COMPANY CONTRIBUTION ACCOUNT.

11


--------------------------------------------------------------------------------


3.9                                 Crediting/Debiting of Account Balances.  In
accordance with, and subject to, the rules and procedures that are established
from time to time by the Committee, in its sole discretion, amounts shall be
credited or debited to a Participant’s Account in accordance with the following
rules:

(A)                                  ELECTION OF MEASUREMENT FUNDS.  A
PARTICIPANT, IN CONNECTION WITH HIS OR HER INITIAL DEFERRAL ELECTION UNDER
SECTION 3.3(A) ABOVE, WILL ELECT, ON THE ELECTION FORM, THE MEASUREMENT FUND TO
BE USED TO DETERMINE THE ADDITIONAL AMOUNTS TO BE CREDITED TO HIS OR HER ACCOUNT
FOR THE FIRST DAY IN WHICH THE PARTICIPANT COMMENCES PARTICIPATION IN THE PLAN,
AND CONTINUING THEREAFTER FOR EACH SUBSEQUENT DAY IN WHICH THE PARTICIPANT
PARTICIPATES IN THE PLAN, UNLESS CHANGED IN ACCORDANCE WITH THE NEXT SENTENCE. 
COMMENCING WITH THE FIRST BUSINESS DAY THAT FOLLOWS THE PARTICIPANT’S
COMMENCEMENT OF PARTICIPATION IN THE PLAN AND CONTINUING THEREAFTER FOR EACH
SUBSEQUENT DAY IN WHICH THE PARTICIPANT PARTICIPATES IN THE PLAN, THE
PARTICIPANT MAY (BUT IS NOT REQUIRED TO) ELECT, BY SUBMITTING AN ELECTION FORM
TO THE COMMITTEE THAT IS ACCEPTED BY THE COMMITTEE, TO ADD OR DELETE ONE OR MORE
MEASUREMENT FUND(S) TO BE USED TO DETERMINE THE ADDITIONAL AMOUNTS TO BE
CREDITED TO HIS OR HER ACCOUNT OR TO CHANGE THE PORTION OF HIS OR HER ACCOUNT
ALLOCATED TO EACH PREVIOUSLY OR NEWLY ELECTED MEASUREMENT FUND.  IF AN ELECTION
IS MADE IN ACCORDANCE WITH THE PREVIOUS SENTENCE, IT WILL APPLY TO THE NEXT
BUSINESS DAY AND CONTINUE THEREAFTER FOR EACH SUBSEQUENT DAY IN WHICH THE
PARTICIPANT PARTICIPATES IN THE PLAN, UNLESS CHANGED IN ACCORDANCE WITH THE
PREVIOUS SENTENCE.

(B)                                 PROPORTIONATE ALLOCATION.  IN MAKING ANY
ELECTION DESCRIBED IN SECTION 3.8(A) ABOVE, THE PARTICIPANT MUST SPECIFY ON THE
ELECTION FORM, IN INCREMENTS OF FIVE PERCENTAGE POINTS (5%), THE PERCENTAGE OF
HIS OR HER ACCOUNT TO BE ALLOCATED TO A MEASUREMENT FUND (AS IF THE PARTICIPANT
WAS MAKING AN INVESTMENT IN THAT MEASUREMENT FUND WITH THAT PORTION OF HIS OR
HER ACCOUNT).

(C)                                  CREDITING OR DEBITING METHOD.  THE
PERFORMANCE OF EACH ELECTED MEASUREMENT FUND (EITHER POSITIVE OR NEGATIVE) WILL
BE DETERMINED BY THE COMMITTEE, IN ITS SOLE DISCRETION, BASED ON THE PERFORMANCE
OF THE MEASUREMENT FUNDS THEMSELVES.  A PARTICIPANT’S ACCOUNT WILL BE CREDITED
OR DEBITED ON A DAILY BASIS BASED ON THE PERFORMANCE OF EACH MEASUREMENT FUND
SELECTED BY THE PARTICIPANT, AS DETERMINED BY THE COMMITTEE, IN ITS SOLE
DISCRETION, AS THOUGH (1) A PARTICIPANT’S ACCOUNT WAS INVESTED IN THE
MEASUREMENT FUND(S) SELECTED BY THE PARTICIPANT, IN THE PERCENTAGES APPLICABLE
TO THAT DAY, AT THE CLOSING PRICE ON THAT DATE; (2) THE PORTION OF THE ANNUAL
DEFERRAL AMOUNT THAT WAS ACTUALLY DEFERRED DURING ANY BUSINESS DAY WAS INVESTED
IN THE MEASUREMENT FUND(S) SELECTED BY THE PARTICIPANT, IN THE PERCENTAGES
APPLICABLE TO THAT DAY, NO LATER THAN THE CLOSE OF BUSINESS ON THE FIRST
BUSINESS DAY AFTER THE DAY ON WHICH THE AMOUNTS ARE ACTUALLY DEFERRED FROM THE
PARTICIPANT’S BASE ANNUAL SALARY THROUGH REDUCTIONS IN HIS OR HER PAYROLL, AT
THE CLOSING PRICE ON THAT DATE; AND (3) ANY DISTRIBUTION MADE TO A

12


--------------------------------------------------------------------------------


PARTICIPANT THAT DECREASES THE PARTICIPANT’S ACCOUNT CEASED BEING INVESTED IN
THE MEASUREMENT FUND(S), IN THE PERCENTAGES APPLICABLE TO THE DAY, NO EARLIER
THAN ONE BUSINESS DAY PRIOR TO THE DISTRIBUTION, AT THE CLOSING PRICE ON THAT
DATE.  THE PARTICIPANT’S ROLLOVER AMOUNT WILL BE CREDITED TO HIS OR HER ACCOUNT
FOR PURPOSES OF THIS SECTION 3.9(C) AS OF THE CLOSE OF BUSINESS ON THE EFFECTIVE
DATE OR, IF LATER, THE FIRST DAY OF THE PARTICIPANT’S PARTICIPATION IN THE
PLAN.  THE PARTICIPANT’S ANNUAL COMPANY CONTRIBUTION AMOUNT WILL BE CREDITED TO
HIS OR HER COMPANY CONTRIBUTION ACCOUNT FOR PURPOSES OF THIS SECTION 3.9(C) AS
OF THE CLOSE OF BUSINESS ON THE DATE SELECTED BY THE COMMITTEE, IN ITS SOLE
DISCRETION.

(D)                                 NO ACTUAL INVESTMENT.  NOTWITHSTANDING ANY
OTHER PROVISION OF THIS PLAN THAT MAY BE INTERPRETED TO THE CONTRARY, THE
MEASUREMENT FUNDS ARE TO BE USED FOR MEASUREMENT PURPOSES ONLY, AND A
PARTICIPANT’S ELECTION OF ANY MEASUREMENT FUND, THE ALLOCATION TO HIS OR HER
ACCOUNT BALANCE TO ANY MEASUREMENT FUND, THE CALCULATION OF ADDITIONAL AMOUNTS,
AND THE CREDITING OR DEBITING OF THOSE AMOUNTS TO A PARTICIPANT’S ACCOUNT WILL
NOT BE CONSIDERED OR CONSTRUED IN ANY MANNER AS AN ACTUAL INVESTMENT OF HIS OR
HER ACCOUNT BALANCE IN ANY MEASUREMENT FUND.  IN THE EVENT THAT THE COMPANY OR
THE TRUSTEE, IN ITS OWN DISCRETION, DECIDES TO INVEST FUNDS IN ANY OR ALL OF THE
MEASUREMENT FUNDS, NO PARTICIPANT WILL HAVE ANY RIGHTS IN OR TO THE INVESTMENTS
THEMSELVES.  WITHOUT LIMITING THE FOREGOING, A PARTICIPANT’S ACCOUNT BALANCE
WILL AT ALL TIMES BE A BOOKKEEPING ENTRY ONLY AND WILL NOT REPRESENT ANY
INVESTMENT MADE ON HIS OR HER BEHALF BY THE COMPANY OR THE TRUST; THE
PARTICIPANT WILL AT ALL TIMES REMAIN AN UNSECURED CREDITOR OF THE COMPANY.


3.10                           FICA AND OTHER TAXES.

(A)                                  ANNUAL DEFERRAL AMOUNTS.  FOR EACH PLAN
YEAR IN WHICH AN ANNUAL DEFERRAL AMOUNT IS BEING WITHHELD FROM A PARTICIPANT,
THE PARTICIPANT’S EMPLOYER(S) WILL WITHHOLD FROM THAT PORTION OF THE
PARTICIPANT’S BASE ANNUAL SALARY AND ANNUAL BONUS THAT IS NOT BEING DEFERRED, IN
A MANNER DETERMINED BY THE EMPLOYERS, THE PARTICIPANT’S SHARE OF FICA AND OTHER
EMPLOYMENT TAXES ON THE ANNUAL DEFERRAL AMOUNT.  IF NECESSARY, THE COMMITTEE MAY
REDUCE THE ANNUAL DEFERRAL AMOUNT IN ORDER TO COMPLY WITH THIS SECTION 3.10(A).

(B)                                 COMPANY CONTRIBUTION ACCOUNT.  WHEN A
PARTICIPANT BECOMES VESTED IN A PORTION OF HIS OR HER COMPANY CONTRIBUTION
ACCOUNT, THE PARTICIPANT’S EMPLOYER WILL WITHHOLD FROM THE PARTICIPANT’S BASE
ANNUAL SALARY AND/OR ANNUAL BONUS THAT IS NOT DEFERRED, IN A MANNER DETERMINED
BY THE EMPLOYER, THE PARTICIPANT’S SHARE OF FICA AND OTHER EMPLOYMENT TAXES.  IF
NECESSARY, THE COMMITTEE MAY REDUCE THE VESTED PORTION OF THE PARTICIPANT’S
COMPANY CONTRIBUTION ACCOUNT TO COMPLY WITH THIS SECTION 3.10(B).

13


--------------------------------------------------------------------------------


(C)                                  DISTRIBUTIONS.  THE PARTICIPANT’S EMPLOYER,
OR THE TRUSTEE OF THE TRUST, WILL WITHHOLD FROM ANY PAYMENTS MADE TO A
PARTICIPANT UNDER THIS PLAN ALL FEDERAL, STATE, AND LOCAL INCOME, EMPLOYMENT,
AND OTHER TAXES REQUIRED TO BE WITHHELD BY THE EMPLOYER OR THE TRUSTEE, IN
CONNECTION WITH THOSE PAYMENTS, IN AMOUNTS AND IN A MANNER TO BE DETERMINED IN
THE SOLE DISCRETION OF THE EMPLOYER AND THE TRUSTEE.


ARTICLE 4
SHORT-TERM PAYOUT; UNFORESEEABLE FINANCIAL EMERGENCIES;
WITHDRAWAL ELECTION

4.1                                 Short-Term Payout.  In connection with each
election to defer an Annual Deferral Amount, a Participant may irrevocably elect
to receive a future “Short-Term Payout” from the Plan with respect to the Annual
Deferral Amount.  Subject to the Deduction Limitation, the Short-Term Payout
will be a lump sum payment in an amount that is equal to the Annual Deferral
Amount plus amounts credited or debited in the manner provided in Section 3.9
above on that amount, determined at the time that the Short-Term Payout becomes
payable (rather than the date of a Termination of Employment).  Subject to the
Deduction Limitation and the other terms and conditions of this Plan, each
Short-Term Payout elected will be paid out during a thirty (30)-day period
commencing immediately after the last day of any Plan Year designated by the
Participant.

4.2                                 Other Benefits Take Precedence Over
Short-Term.  If an event occurs that triggers a benefit under Article 5, 6, 7 or
8, any Annual Deferral Amount, plus amounts credited or debited on them, that is
subject to a Short-Term Payout election under Section 4.1 will not be paid in
accordance with Section 4.1 but will be paid in accordance with the other
applicable Article.

4.3                                 Withdrawal Payout/Suspensions for
Unforeseeable Financial Emergencies.  If a Participant (or, after a
Participant’s death, his or her Beneficiary) experiences an Unforeseeable
Financial Emergency, the Participant (or Beneficiary) may petition the Committee
to (a) suspend any deferrals required to be made by a Participant and/or
(b) receive a partial or full payout from the Plan.  The payout will not exceed
the lesser of the Participant’s Account Balance, calculated as if the
Participant were receiving a Termination Benefit, or the amount reasonably
needed to satisfy the Unforeseeable Financial Emergency.  If, subject to the
sole discretion of the Committee, the petition for a suspension and/or payout is
approved, suspension will take effect upon the date of approval, and any payout
will be made within 30 days of the date of approval.  The payment of any amount
under this Section 4.3 will not be subject to the Deduction Limitation.

4.4                                 Withdrawal Election.  A Participant (or,
after a Participant’s death, his or her Beneficiary) may elect, at any time, to
withdraw all of his or her Account Balance, calculated as if a Termination of
Employment had occurred as of the day of the election,

14


--------------------------------------------------------------------------------


less a withdrawal penalty equal to 10% of that amount (the net amount is
referred to as the “Withdrawal Amount”).  This election can be made at any time,
before or after Retirement, Disability, death or Termination of Employment, and
whether or not the Participant (or Beneficiary) is in the process of being paid
pursuant to an installment payment schedule.  If withdrawal is made before
Retirement, Disability or death, a Participant’s Withdrawal Amount will be his
or her Account Balance calculated as if a Termination of Employment had occurred
as of the day of the election.  No partial withdrawals of the Withdrawal Amount
will be allowed.  To make a withdrawal election, the Participant (or his or her
Beneficiary) must give the Committee advance written notice of the election in a
form determined from time to time by the Committee.  The Participant (or his or
her Beneficiary) will be paid the Withdrawal Amount within 30 days of his or her
election.  Once the Withdrawal Amount is paid, the Participant’s participation
in the Plan will terminate, and the Participant will not be eligible to
participate in the Plan for the remainder of the Plan Year in which the
Withdrawal Amount is paid and the next Plan Year.  The payment of this
Withdrawal Amount will not be subject to the Deduction Limitation.


ARTICLE 5
RETIREMENT BENEFIT

5.1                                 Retirement Benefit.  Subject to the
Deduction Limitation, a Participant who Retires will receive, as a Retirement
Benefit, his or her Account Balance.

5.2                                 Payment of Retirement Benefit.  A
Participant, in connection with his or her commencement of participation in the
Plan, will elect on an Election Form to receive the Retirement Benefit in a lump
sum or pursuant to an Annual Installment Method of 5 or 10 years.  On the
Election Form, the Participant may also elect to defer commencement of the
Retirement Benefit to a later date, not later than five (5) years after the date
on which the Participant retires.  The Participant may annually change his or
her election to an allowable alternative payout period and/or payment
commencement date by submitting a new Election Form to the Committee, provided
that any such Election Form must be submitted at least six (6) months prior to
the Participant’s Retirement and be accepted by the Committee.  The Election
Form most recently accepted by the Committee will govern the payout of the
Retirement Benefit, provided that it has been on file with the Committee for at
least six (6) months.  If a Participant does not make any election with respect
to the payment of the Retirement Benefit, then that benefit will be payable in a
lump sum.  Unless the Participant has effectively elected a deferred payment
commencement date, a lump sum payment will be made, or installment payments will
commence, no later than 30 days after the last day of the Plan Year in which the
Participant Retires.  Any payment made will be subject to the Deduction
Limitation.

5.3                                 Death Prior to Completion of Retirement
Benefit.  If a Participant dies after Retirement but before the Retirement
Benefit is paid in full, the Participant’s unpaid Retirement Benefit payments
will continue and will be paid to the Participant’s

15


--------------------------------------------------------------------------------


Beneficiary over the remaining number of years and in the same amounts as that
benefit would have been paid to the Participant had the Participant survived. 
Beneficiaries may receive distributions in a lump sum or over a shorter period
of time if so determined by the Committee, in its sole discretion.


ARTICLE 6
PRE-RETIREMENT SURVIVOR BENEFIT

6.1                                 Pre-Retirement Survivor Benefit.  Subject to
the Deduction Limitation, the Participant’s Beneficiary will receive a
Pre-Retirement Survivor Benefit equal to the Participant’s Account Balance if
the Participant dies before he or she Retires, experiences a Termination of
Employment, or suffers a Disability.

6.2                                 Payment of Pre-Retirement Survivor Benefit. 
A Participant, in connection with his or her commencement of participation in
the Plan, will elect on an Election Form whether his or her Beneficiary will
receive the Pre-Retirement Survivor Benefit in a lump sum or pursuant to an
Annual Installment Method of 5 or 10 years.  The Participant may annually change
this election to an allowable alternative payout period by submitting a new
Election Form to the Committee, which form must be accepted by the Committee. 
The Election Form most recently accepted by the Committee at least six (6)
months prior to the Participant’s death will govern the payout of the
Participant’s Pre-Retirement Survivor Benefit.  If a Participant does not make
any election with respect to the payment of the Pre-Retirement Survivor Benefit,
then the benefit will be paid in a lump sum. Despite the foregoing, if the
Participant’s Account Balance at the time of his or her death is less than
$35,000, payment of the Pre-Retirement Survivor Benefit will be made in a lump
sum payment.  The lump sum payment will be made no later than 30 days after the
last day of the Plan Year in which the Committee is provided with proof,
satisfactory to the Committee, of the Participant’s death.  Any payment made
will be subject to the Deduction Limitation.


ARTICLE 7
TERMINATION BENEFIT

7.1                                 Termination Benefit.  Except as provided in
Section 3.8(e) and subject to the Deduction Limitation, the Participant will
receive a Termination Benefit, which will be equal to the Participant’s vested
Account Balance, if a Participant experiences a Termination of Employment prior
to his or her Retirement, death, or Disability.

7.2                                 Payment of Termination Benefit.  The
Committee, in its sole discretion, may cause the Termination Benefit to be paid
in a lump sum or pursuant to an Annual Installment Method of 5or 10 years.  The
lump sum payment shall be made, or installment payments shall commence, no later
than 60 days after the last day of the Plan Year in which the Participant
experiences the Termination of Employment. Any payment made shall be subject to
the Deduction Limitation.

16


--------------------------------------------------------------------------------



ARTICLE 8
DISABILITY WAIVER AND BENEFIT


8.1                                 DISABILITY WAIVER

(A)                                  WAIVER OF DEFERRAL.  A PARTICIPANT WHO IS
DETERMINED BY THE COMMITTEE TO BE SUFFERING FROM A DISABILITY WILL BE EXCUSED
FROM FULFILLING THAT PORTION OF THE ANNUAL DEFERRAL AMOUNT COMMITMENT THAT WOULD
OTHERWISE HAVE BEEN WITHHELD FROM A PARTICIPANT’S BASE ANNUAL SALARY AND/OR
ANNUAL BONUS FOR THE PLAN YEAR DURING WHICH THE PARTICIPANT FIRST SUFFERS A
DISABILITY.  DURING THE PERIOD OF DISABILITY, THE PARTICIPANT WILL NOT BE
ALLOWED TO MAKE ANY ADDITIONAL DEFERRAL ELECTIONS BUT WILL CONTINUE TO BE
CONSIDERED A PARTICIPANT FOR ALL OTHER PURPOSES OF THIS PLAN, INCLUDING, BUT NOT
LIMITED TO, THE VESTING PROVISIONS SET FORTH IN SECTION 3.8.

(B)                                 RETURN TO WORK.  IF A PARTICIPANT RETURNS TO
EMPLOYMENT WITH AN EMPLOYER AFTER A DISABILITY CEASES, THE PARTICIPANT MAY ELECT
TO DEFER AN ANNUAL DEFERRAL AMOUNT FOR THE PLAN YEAR FOLLOWING HIS OR HER RETURN
TO EMPLOYMENT OR SERVICE AND FOR EVERY PLAN YEAR THEREAFTER WHILE A PARTICIPANT
IN THE PLAN, PROVIDED THAT THE DEFERRAL ELECTIONS ARE OTHERWISE ALLOWED UNDER
THE PLAN AND AN ELECTION FORM IS DELIVERED TO AND ACCEPTED BY THE COMMITTEE FOR
EACH SUCH ELECTION IN ACCORDANCE WITH SECTION 3.3 ABOVE.

8.2                                 Disability; Continued Eligibility.  For
benefit purposes under this Plan, a Participant suffering a Disability will
continue to be considered to be employed and will be eligible for the benefits
provided for in Articles 4, 5, 6 or 7, in accordance with the provisions of
those Articles.  If the Participant’s employment with the Employer is actually
terminated, the Participant will be deemed to have Retired as of the date the
Participant’s termination of employment.  In that case, the Participant will
receive a Retirement Benefit in accordance with Article 5; provided, however,
that if the Participant is not otherwise 100% vested in his Company Contribution
Account on such date, the extent to which the vesting of his Company
Contribution Account will be accelerated (if any) shall be determined by the
Committee, in its sole discretion.  Any payment made shall be subject to the
Deduction Limitation.


ARTICLE 9
BENEFICIARY DESIGNATION

9.1                                 Beneficiary.  Each Participant will have the
right, at any time, to designate his or her Beneficiary(ies) (both primary as
well as contingent) to receive any benefits payable under the Plan upon the
Participant’s death.  The Beneficiary designated under this Plan may be the same
as or different from the beneficiary designation under any other plan of an
Employer in which the Participant participates.

17


--------------------------------------------------------------------------------


9.2                                 Beneficiary Designation; Change.  A
Participant will designate his or her Beneficiary by completing and signing the
Beneficiary Designation Form and returning it to the Committee or its designated
agent.  A Participant will have the right to change a Beneficiary by completing,
signing, and otherwise complying with the terms of the Beneficiary Designation
Form and the Committee’s rules and procedures, as in effect from time to time. 
Upon the Committee’s acceptance of a new Beneficiary Designation Form, all
Beneficiary designations previously filed will be canceled.  The Committee will
be entitled to rely on the last Beneficiary Designation Form filed by the
Participant and accepted by the Committee prior to his or her death.

9.3                                 Acknowledgment.  No designation or change in
designation of a Beneficiary will be effective until received and acknowledged
in writing by the Committee or its designated agent.

9.4                                 No Beneficiary Designation.  If a
Participant fails to designate a Beneficiary as provided in Sections 9.1, 9.2
and 9.3 above, or if all designated Beneficiaries predecease the Participant or
die prior to complete distribution of the Participant’s benefits, then the
Participant’s surviving spouse will be deemed to be his or her designated
Beneficiary.  If the Participant has no surviving spouse, the benefits remaining
under the Plan to be paid to a Beneficiary will be payable to the executor or
personal representative of the Participant’s estate.

9.5                                 Doubt as to Beneficiary.  If the Committee
has any doubt as to the proper Beneficiary to receive payments pursuant to this
Plan, the Committee will have the right, exercisable in its sole discretion, to
cause the Participant’s Employer to withhold the payments until this matter is
resolved to the Committee’s satisfaction.

9.6                                 Discharge of Obligations.  The payment of
benefits under the Plan to a Beneficiary will fully and completely discharge all
Employers and the Committee from all further obligations under this Plan with
respect to the Participant and his or her Beneficiary, and that Participant’s
Plan Agreement will terminate upon such full payment of benefits.


ARTICLE 10
LEAVE OF ABSENCE

10.1                           Paid Leave of Absence.  If a Participant is
authorized by the Participant’s Employer for any reason to take a paid leave of
absence from the employment of the Employer, the Participant will continue to be
considered employed by the Employer and the Annual Deferral Amount will continue
to be withheld during the paid leave of absence in accordance with Section 3.3.

10.2                           Unpaid Leave of Absence.  If a Participant is
authorized by the Participant’s Employer for any reason to take an unpaid leave
of absence from the employment of the Employer, the Participant will continue to
be considered employed by the Employer, and the

18


--------------------------------------------------------------------------------


Participant will be excused from making deferrals until the earlier of the date
the leave of absence expires or the date the Participant returns to a paid
employment status.  Upon that expiration or return, deferrals will resume for
the remaining portion of the Plan Year in which the expiration or return occurs,
based on the deferral election, if any, made for that Plan Year.  If no election
was made for that Plan Year, no deferral will be withheld.


ARTICLE 11
TERMINATION, AMENDMENT OR MODIFICATION

11.1                           Termination.  Although each Employer anticipates
that it will continue to participate in the Plan for an indefinite period of
time, there is no guarantee that the Company will continue the Plan, or that any
Employer will continue to participate in the Plan, or that the Company will not
terminate the Plan at any time in the future.  Accordingly, each Employer
reserves the right to discontinue its participation in the Plan at any time, and
the Company reserves the right to terminate the Plan at any time by action of
the Board.  A Participating Employer may terminate its participation in the Plan
at any time with respect to any or all of its Participating Employees by action
of its board of directors.  Upon the termination of the Plan with respect to any
Employer, the Plan Agreements of the affected Participants who are employed by
that Employer will terminate, and their Account Balances, determined as if they
had experienced a Termination of Employment on the date of Plan termination,
will be paid to the Participants in a lump sum.  The termination of the Plan
will not adversely affect any Participant or Beneficiary who has become entitled
to the payment of any benefits under the Plan as of the date of termination;
provided however, that in the event of a Change in Control, the Employer will
accelerate installment payments without a premium or prepayment penalty by
paying the Account Balance in a lump sum.

11.2                           Amendment.  The Company may, at any time, amend
or modify the Plan in whole or in part by the action of its Board; provided,
however, that: (a) no amendment or modification will be effective to decrease or
restrict the value of a Participant’s Account Balance in existence at the time
the amendment or modification is made, calculated as if the Participant had
experienced a Termination of Employment as of the effective date of the
amendment or modification or, if the amendment or modification occurs after the
date upon which the Participant was eligible to Retire, the Participant had
Retired as of the effective date of the amendment or modification, and (b) no
amendment or modification of this Section 11.2 or Section 12.2 of the Plan will
be effective.  The amendment or modification of the Plan will not affect any
Participant or Beneficiary who has become entitled to the payment of benefits
under the Plan as of the date of the amendment or modification; provided,
however, that, in the event of a Change in Control, the Employer will accelerate
installment payments by paying the Account Balance in a lump sum.

11.3                           Plan Agreement.  Despite the provisions of
Sections 11.1 and 11.2 above, if a Participant’s Plan Agreement contains
benefits or limitations that are not in this Plan

19


--------------------------------------------------------------------------------


document, the Employer may only amend or terminate those provisions with the
consent of the Participant.

11.4                           Effect of Payment.  The full payment of the
applicable benefit under Articles 4, 5, 6, 7 or 8 of the Plan will completely
discharge all obligations to a Participant and his or her designated
Beneficiaries under this Plan, and the Participant’s Plan Agreement will
terminate.


ARTICLE 12
ADMINISTRATION

12.1                           Committee Duties.  Except as otherwise provided
in this Article  12, this Plan will be administered by the Committee.  The
Committee will have the discretion and authority to (a) make, amend, interpret,
and enforce all appropriate rules and regulations for the administration of this
Plan and (b) decide or resolve any and all questions, including interpretations
of this Plan that arise in connection with the Plan.  When making a
determination or calculation, the Committee will be entitled to rely on
information furnished by a Participant or an Employer.

12.2                           Administration Upon Change In Control.  For
purposes of this Plan, the Committee will be the “Administrator” at all times
prior to the occurrence of a Change in Control.  Upon and after the occurrence
of a Change in Control, the “Administrator” will be an independent third party
selected by the Trustee and approved by the individual who, immediately prior to
that event, was the Company’s Chief Executive Officer or, if not so identified,
the Company’s highest ranking officer (the “Ex-CEO”).  The Administrator will
have the discretionary power to determine all questions arising in connection
with the administration of the Plan and the interpretation of the Plan and Trust
including, but not limited to, benefit entitlement determinations; provided,
however, that upon and after the occurrence of a Change in Control, the
Administrator will have no power to direct the investment of Plan or Trust
assets or select any investment manager or custodial firm for the Plan or
Trust.  Upon and after the occurrence of a Change in Control, the Company must:
(a) pay all reasonable administrative expenses and fees of the Administrator;
(b) indemnify the Administrator against any costs, expenses and liabilities
including, without limitation, attorney’s fees and expenses arising in
connection with the performance of the Administrator under this Plan, except
with respect to matters resulting from the negligence or willful misconduct of
the Administrator or its employees or agents; and (c) supply full and timely
information to the Administrator on all matters relating to the Plan, the Trust,
the Participants, and their Beneficiaries, the Account Balances of the
Participants, the date and circumstances of the Retirement, Disability, death,
or Termination of Employment of the Participants, and such other pertinent
information as the Administrator may reasonably require. Upon and after a Change
in Control, the Administrator may be terminated (and a replacement appointed) by
the Trustee only with the approval of the Ex-CEO.  Upon and after a Change in
Control, the Administrator may not be terminated by the Company.

20


--------------------------------------------------------------------------------


12.3                           Agents.  In the administration of this Plan, the
Committee may, from time to time, employ agents and delegate to them such
administrative duties as it sees fit (including acting through a duly appointed
representative) and may from time to time consult with counsel who may be
counsel to any Employer.

12.4                           Binding Effect of Decisions.  The decision or
action of the Administrator with respect to any question arising out of or in
connection with the administration, interpretation, and application of the Plan
and the rules and regulations promulgated under the Plan will be final and
conclusive and binding upon all persons having any interest in the Plan.

12.5                           Indemnity of Committee.  All Employers will
indemnify and hold harmless the members of the Committee, any Employee to whom
the duties of the Committee may be delegated, and the Administrator, against any
and all claims, losses, damages, expenses or liabilities arising from any action
or failure to act with respect to this Plan, except in the case of willful
misconduct by the Committee, any of its members, any such Employee, or the
Administrator.

12.6                           Employer Information.  To enable the Committee
and the Administrator to perform their functions, the Company and each Employer
will supply full and timely information to the Committee or Administrator, as
the case may be, on all matters relating to the compensation of its
Participants, the date and circumstances of the Retirement, Disability, death,
or circumstances of the Retirement, Disability, death, or Termination of
Employment of its Participants, and such other pertinent information as the
Committee or Administrator may reasonably require.


ARTICLE 13
OTHER BENEFITS AND AGREEMENTS

13.1                           Coordination with Other Benefits.  The benefits
provided for a Participant and Participant’s Beneficiary under the Plan are in
addition to any other benefits available to that Participant or Beneficiary
under any other plan or program for employees of the Participant’s Employer. 
The Plan will supplement and will not supersede, modify or amend any other such
plan or program except as may otherwise be expressly provided.


ARTICLE 14
CLAIMS PROCEDURES

14.1                           Presentation of Claim.  Any Participant or
Beneficiary of a deceased Participant (such a Participant or Beneficiary being
referred to below as a “Claimant”) may deliver to the Committee a written claim
for a determination with respect to the amounts distributable to that Claimant
from the Plan.  If such a claim relates to the contents of a notice received by
the Claimant, the claim must be made within 60 days after the notice was
received by the Claimant.  All other claims must be made within 180 days of the
date on which the

21


--------------------------------------------------------------------------------


event that caused the claim to arise occurred.  The claim must state with
particularity the determination desired by the Claimant.

14.2                           Notification of Decision.  The Committee will
consider a Claimant’s claim within a reasonable time, and will notify the
Claimant in writing:

(A)                                  THAT THE CLAIMANT’S REQUESTED DETERMINATION
HAS BEEN MADE, AND THAT THE CLAIM HAS BEEN ALLOWED IN FULL; OR

(B)                                 THAT THE COMMITTEE HAS REACHED A CONCLUSION
CONTRARY, IN WHOLE OR IN PART, TO THE CLAIMANT’S REQUESTED DETERMINATION, AND
THE NOTICE MUST SET FORTH IN A MANNER CALCULATED TO BE UNDERSTOOD BY THE
CLAIMANT:

(1)                                  THE SPECIFIC REASON(S) FOR THE DENIAL OF
THE CLAIM, OR ANY PART OF IT;

(2)                                  SPECIFIC REFERENCE(S) TO PERTINENT
PROVISIONS OF THE PLAN UPON WHICH THE DENIAL WAS BASED;

(3)                                  A DESCRIPTION OF ANY ADDITIONAL MATERIAL OR
INFORMATION NECESSARY FOR THE CLAIMANT TO PERFECT THE CLAIM, AND AN EXPLANATION
OF WHY THAT MATERIAL OR INFORMATION IS NECESSARY; AND

(4)                                  AN EXPLANATION OF THE CLAIM REVIEW
PROCEDURE SET FORTH IN SECTION 14.3 BELOW.

14.3                           Review of a Denied Claim.  Within 60 days after
receiving a notice from the Committee that a claim has been denied, in whole or
in part, a Claimant (or the Claimant’s duly authorized representative) may file
with the Committee a written request for a review of the denial of the claim. 
Thereafter, but not later than 30 days after the review procedure began, the
Claimant (or the Claimant’s duly authorized representative):

(A)                                  MAY REVIEW PERTINENT DOCUMENTS;

(B)                                 MAY SUBMIT WRITTEN COMMENTS OR OTHER
DOCUMENTS; AND/OR

(C)                                  MAY REQUEST A HEARING, WHICH THE COMMITTEE,
IN ITS SOLE DISCRETION, MAY GRANT.

14.4                           Decision on Review.  The Committee will render
its decision on review promptly, and not later than 60 days after the filing of
a written request for review of the denial, unless a hearing is held or other
special circumstances require additional time, in which case the Committee’s
decision must be rendered within 120 days after that date.  The decision must be
written in a manner calculated to be understood by the Claimant, and it must
contain:

(A)                                  SPECIFIC REASONS FOR THE DECISION;

22


--------------------------------------------------------------------------------


(B)                                 SPECIFIC REFERENCE(S) TO THE PERTINENT PLAN
PROVISIONS UPON WHICH THE DECISION WAS BASED; AND

(C)                                  SUCH OTHER MATTERS AS THE COMMITTEE DEEMS
RELEVANT.

14.5                           Legal Action.  A Claimant’s compliance with the
foregoing provisions of this Article 14 is a mandatory prerequisite to a
Claimant’s right to commence any legal action with respect to any claim for
benefits under this Plan.


ARTICLE 15
TRUST

15.1                           Establishment of the Trust.  The Company may
choose to establish a Trust, and, if the Trust is established, each Employer
will, at least annually, transfer to the Trust such assets as the Employer
determines, in its sole discretion, are necessary or desirable to provide, on a
present value basis, for its respective future liabilities created with respect
to the Annual Deferral Amounts, Annual Company Contribution Amounts, and
Rollover Amounts for the Employer’s Employees who are Participants.

15.2                           Interrelationship of the Plan and the Trust.  The
provisions of the Plan and the Plan Agreement will govern the rights of a
Participant to receive distributions pursuant to the Plan.  The provisions of
the Trust will govern the rights of the Employers, Participants, and the
creditors of the Employers to the assets transferred to the Trust.  Each
Employer will at all times remain liable to carry out its obligations under the
Plan.

15.3                           Distributions From the Trust.  Each Employer’s
obligations under the Plan may be satisfied with Trust assets distributed
pursuant to the terms of the Trust, and any such distribution will reduce the
Employer’s obligations under this Plan.


ARTICLE 16
MISCELLANEOUS

16.1                           Status of Plan.  The Plan is intended to be a
plan that is not qualified within the meaning of Code Section 401(a) and that
“is unfunded and is maintained by an employer primarily for the purpose of
providing deferred compensation for a select group of management or highly
compensated employee” within the meaning of ERISA Sections 201(2), 301(a)(3) and
401(a)(1).  The Plan will be administered and interpreted to the extent possible
in a manner consistent with that intent.

16.2                           Unsecured General Creditor.  Participants and
their Beneficiaries, heirs, successors, and assigns will have no legal or
equitable rights, interests, or claims in any property or assets of an
Employer.  For purposes of the payment of benefits under this Plan, any and all
of an Employer’s assets will be, and remain, the general, unpledged, and
unrestricted

23


--------------------------------------------------------------------------------


assets of the Employer.  An Employer’s obligation under the Plan will be merely
that of an unfunded and unsecured promise to pay money in the future.

16.3                           Employer’s Liability.  An Employer’s liability
for the payment of benefits will be defined only by the Plan and the Plan
Agreement, as entered into between the Employer and a Participant.  An Employer
will have no obligation to a Participant under the Plan except as expressly
provided in the Plan and his or her Plan Agreement.

16.4                           Nonassignability.  Neither a Participant nor any
other person will have any right to commute, sell, assign, transfer, pledge,
anticipate, mortgage, or otherwise encumber, transfer, hypothecate, alienate, or
convey in advance of actual receipt, the amounts, if any, payable under the
Plan, or any part of those amounts, which are, and all rights to which are
expressly declared to be, unassignable and non-transferable.  No part of the
amounts payable will, prior to actual payment, be subject to seizure,
attachment, garnishment, or sequestration for the payment of any debts,
judgments, alimony, or separate maintenance owed by a Participant or any other
person; be transferable by operation of law in the event of a Participant’s or
any other person’s bankruptcy or insolvency; or be transferable to a spouse as a
result of a property settlement or otherwise.

16.5                           Not a Contract of Employment.  The terms and
conditions of this Plan will not be deemed to constitute a contract of
employment between any Employer and the Participant.  Such employment is hereby
acknowledged to be an “at will” employment relationship that can be terminated
at any time for any reason, or no reason, with or without cause, and with or
without notice, unless expressly provided otherwise in a written employment
agreement.  Nothing in this Plan will be deemed to give a Participant the right
to be retained in the service of any Employer as an Employee or to interfere
with the right of any Employer to discipline or discharge the Participant at any
time.

16.6                           Furnishing Information.  A Participant or his or
her Beneficiary will cooperate with the Committee by furnishing any and all
information requested by the Committee and take such other actions as may be
requested in order to facilitate the administration of the Plan and the payments
of benefits under the Plan, including but not limited to taking such physical
examinations as the Committee may deem necessary.

16.7                           Terms.  Whenever any words are used in the Plan
in the masculine, they will be construed as though they were in the feminine in
all cases where they would so apply; and whenever any words are used in the Plan
in the singular or in the plural, they will be construed as though they were
used in the plural or the singular, as the case may be, in all cases where they
would so apply.

16.8                           Captions.  The captions of the articles,
sections, and paragraphs of this Plan are for convenience only and will not
control or affect the meaning or construction of any of its provisions.

24


--------------------------------------------------------------------------------


16.9                           Governing Law.  Subject to ERISA, the provisions
of this Plan will be construed and interpreted according to the internal laws of
the Commonwealth of Pennsylvania without regard to its conflicts of laws
principles.

16.10                     Notice.  Any notice or filing required or permitted to
be given to the Committee under this Plan will be sufficient if in writing and
hand-delivered, or sent by registered or certified mail, to the address below:

Senior Vice President, Human Resources
Penn National Gaming, Inc.
825 Berkshire Boulevard
Wyomissing, PA 19610

The notice will be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.

Any notice or filing required or permitted to be given to a Participant under
this Plan will be sufficient if in writing and hand-delivered, or sent by mail,
to the Participant’s last known address.

16.11                     Successors.  The provisions of this Plan will bind and
inure to the benefit of the Participant’s Employer and its successors and
assigns and the Participant and the Participant’s designated Beneficiaries.

16.12                     Spouse’s Interest.  Any interest in the Plan benefits
of a Participant’s spouse who has predeceased the Participant will automatically
pass to the Participant and will not be transferable by the spouse in any
manner, including, but not limited to, the spouse’s will, nor will the interest
pass under the laws of intestate succession.

16.13                     Validity.  In case any provision of this Plan is
declared illegal or invalid for any reason, the illegality or invalidity will
not affect the remaining parts of the Plan, but the Plan will be construed and
enforced as if the illegal or invalid provision had never been inserted in the
Plan.

16.14                     Incompetent.  If the Committee determines, in its sole
discretion, that a benefit under this Plan is to be paid to a minor, a person
declared incompetent, or a person incapable of handling the disposition of that
person’s property, the Committee may direct payment of that benefit to the
guardian, legal representative, or person having the care and custody of the
minor, incompetent, or incapable person.  The Committee may require proof of
minority, incompetence, incapacity or guardianship, as it may deem appropriate
prior to distribution of the benefit.  Any payment of a benefit will be a
payment for the account of the Participant or the Participant’s Beneficiary, as
the case may be, and will be a complete discharge of any liability under the
Plan for that payment amount.

25


--------------------------------------------------------------------------------



16.15                     DISTRIBUTION IN THE EVENT OF TAXATION.

(A)                                  IN GENERAL.  IF, FOR ANY REASON, ALL OR ANY
PORTION OF A PARTICIPANT’S BENEFITS UNDER THIS PLAN BECOMES TAXABLE TO THE
PARTICIPANT PRIOR TO RECEIPT, A PARTICIPANT MAY PETITION THE COMMITTEE BEFORE A
CHANGE IN CONTROL, OR THE TRUSTEE OF THE TRUST AFTER A CHANGE IN CONTROL, FOR A
DISTRIBUTION OF THAT PORTION OF HIS OR HER BENEFIT THAT HAS BECOME TAXABLE. 
UPON THE GRANT OF SUCH A PETITION, WHICH GRANT WILL NOT BE UNREASONABLY WITHHELD
(AND, AFTER A CHANGE IN CONTROL, WILL BE GRANTED), A PARTICIPANT’S EMPLOYER WILL
DISTRIBUTE TO THE PARTICIPANT IMMEDIATELY AVAILABLE FUNDS IN AN AMOUNT EQUAL TO
THE TAXABLE PORTION OF HIS OR HER BENEFIT (WHICH AMOUNT WILL NOT EXCEED A
PARTICIPANT’S UNPAID ACCOUNT BALANCE UNDER THE PLAN).  IF THE PETITION IS
GRANTED, THE TAX LIABILITY DISTRIBUTION WILL BE MADE WITHIN 90 DAYS OF THE DATE
WHEN THE PARTICIPANT’S PETITION IS GRANTED.  SUCH A DISTRIBUTION WILL AFFECT AND
REDUCE THE BENEFITS TO BE PAID UNDER THIS PLAN.

(B)                                 TRUST.  IF THE TRUST TERMINATES IN
ACCORDANCE WITH ITS TERMS AND BENEFITS ARE DISTRIBUTED FROM THE TRUST TO A
PARTICIPANT IN ACCORDANCE WITH THOSE TERMS, THE PARTICIPANT’S BENEFITS UNDER
THIS PLAN WILL BE REDUCED TO THE EXTENT OF THOSE DISTRIBUTIONS.

16.16                     Insurance.  The Employers, on their own behalf or on
behalf of the Trustee and, in their sole discretion, may apply for and procure
insurance on the life of a Participant, in such amounts and in such forms as the
Employers may choose.  The Employers or the Trustee, as the case may be, will be
the sole owner and beneficiary of any such insurance.  The Participant will not
have any interest whatsoever in any such policy or policies, and at the request
of the Employers will submit to medical examinations and supply such information
and execute such documents as may be required by the insurance company or
companies to which the Employers have applied for insurance.

16.17                     Legal Fees To Enforce Rights After Change in Control. 
The Company and each Employer is aware that upon the occurrence of a Change in
Control, the Board or the board of directors of a Participant’s Employer (which
might then be composed of new members) or a shareholder of the Company or the
Participant’s Employer, or of any successor corporation might then cause or
attempt to cause the Company, the Participant’s Employer, or the successor to
refuse to comply with its obligations under the Plan and might cause or attempt
to cause the Company or the Participant’s Employer to institute, or may
institute, litigation seeking to deny Participants the benefits intended under
the Plan.  In these circumstances, the purpose of the Plan could be frustrated. 
Accordingly, if, following a Change in Control, it should appear to any
Participant that the Company, the Participant’s Employer, or any successor
corporation has failed to comply with any of its obligations under the Plan or
any agreement thereunder or, if the Company, an Employer, or any other person
takes any action to declare the Plan void or unenforceable or institutes any
litigation or other legal action designed to deny, diminish, or to recover from
any Participant the benefits intended to be provided, then the

26


--------------------------------------------------------------------------------


Company and the Participant’s Employer irrevocably authorize the Participant to
retain counsel of his or her choice at the expense of the Company and the
Participant’s Employer (who will be jointly and severally liable) to represent
the Participant in connection with the initiation or defense of any litigation
or other legal action, whether by or against the Company, the Participant’s
Employer, or any director, officer, shareholder or other person affiliated with
the Company, the Participant’s Employer, or any successor to either of them in
any jurisdiction.

As amended by the Board by Amendment No. 1, effective January 1, 2002, which
amended the Plan to conform the vesting schedule set forth in Section 3.8(b)
with the vesting schedule in the Company’s 401(k) Plan.

As amended by the Board by Amendment No. 2, effective as of March 1, 2001, which
amended Section 3.5 of the Plan to make it consistent with the Plan’s
administrative procedures.

As amended by the Board by Amendment No. 3, effective on November 1, 2005, which
amended Sections 1.31 and 1.45 of the Plan to establish a uniform method for
vesting the Company matching contributions allocated to Participants’ accounts
so as to facilitate the calculation and remittance of employment taxes thereon.

27


--------------------------------------------------------------------------------


Appendix A

 

Mountainview Thoroughbred Racing Association

Penn National Turf Club, Inc.

PNGI Charles Town Gaming, LLC

PNGI Charles Town Food & Beverage, LLC

BTN, Inc.

BSL, Inc.

The Downs Racing, Inc.

 

28


--------------------------------------------------------------------------------